Citation Nr: 0733991	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  06-37 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
to include as due to Agent Orange exposure.

2.  Entitlement to service connection for neuropathy to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to July 1970.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an October 2005 
rating decision by the Cleveland RO.  In July 2007, a Travel 
Board hearing was held before the undersigned; a transcript 
of this hearing is of record.  It was agreed at the hearing 
that the case would be held open in abeyance for 90 days to 
allow the veteran to submit additional evidence.  No evidence 
has been received.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam Era, and 
is presumed to have been exposed to Agent Orange.

2.  Diabetes mellitus was not manifested in service or in the 
first postservice year; there is no competent evidence that 
the veteran has a diagnosis of diabetes mellitus.

3.  The veteran is not shown to have/have had acute or 
subacute peripheral neuropathy; other neuropathy was not 
manifested in service or in the first postservice year, and 
there is no competent evidence that any current neuropathy is 
related to the veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).
2.  Service connection for neuropathy is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

An August letter (prior to the decision on appeal) informed 
the veteran of the evidence and information necessary to 
substantiate the claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  He was also advised to submit 
evidence in his possession.  March 2006 correspondence 
provided notice regarding disability ratings and effective 
dates of awards.  See Dingess, supra. 

VA has obtained all pertinent/identified records that could 
be obtained, and all evidence constructively of record has 
been secured.  As there is no evidence of the claimed 
disabilities in service or in the veteran's first postservice 
year, no diagnosis of type 2 diabetes mellitus or of acute or 
subacute peripheral neuropathy, and no competent evidence 
suggesting that the veteran has either diabetes or neuropathy 
that is related his service, an examination for an opinion as 
to whether he indeed has such disability is not necessary.  
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 
(2004).  The veteran has not identified any pertinent records 
that are outstanding.  Evidentiary development is complete to 
the extent possible.  VA's duty to assist is met.  It is not 
prejudicial for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   

II. Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253.

Where a veteran served for at least 90 days during a period 
of war and certain chronic diseases, such as diabetes 
mellitus and diseases of the nervous system, become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such diseases during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases (to include 
type 2 diabetes mellitus and acute or subacute peripheral 
neuropathy) may be service connected on a presumptive basis.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III. Analysis

a. Diabetes Mellitus

The veteran contends that he has diabetes mellitus due to 
exposure to Agent Orange in service.  In July 2007, he 
testified that even though he does not have a diagnosis of 
diabetes mellitus, he has had symptoms of diabetes and, in 
fact, is considered pre-diabetic.  

The threshold question in the matter of entitlement to 
service connection for diabetes mellitus is whether the 
veteran, in fact, has such disability.  While he is presumed 
to have been exposed to Agent Orange by virtue of his service 
in Vietnam from July 1968 to July 1969, and type 2 diabetes 
mellitus is a disability for which service connect ion may be 
presumptively established based on such exposure, to 
establish service connection for such disability he still 
must show that he has a diagnosis of type 2 diabetes..  

The veteran's service medical records, including his service 
separation examination report, are silent for complaints, 
findings, or diagnosis of diabetes.  July 2000 to September 
2005 VA treatment records do not show a diagnosis of diabetes 
mellitus.  In fact, a March 2005 record indicates that the 
veteran had no symptoms of diabetes (polyuria, polydipsia).  
There is no competent (medical) evidence that the veteran has 
a diagnosis of diabetes mellitus; if fact, he conceded as 
much at the hearing in July 2007.  Without any competent 
evidence that the veteran actually has diabetes mellitus, 
there is no valid claim of service connection for such 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  There is no authority in governing law for granting 
service connection for a pre-diabetic state, as the veteran 
requests.  As the threshold requirement of a medical 
diagnosis of the disability for which service connection is 
sought is not met, the claim must be denied.  See  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  There is no need for the 
analysis to proceed any further.



b. Neuropathy

The veteran's service medical records are silent for any 
complaints, findings, or diagnosis pertaining to neuropathy, 
and there is no evidence that such disability (as an organic 
disease of the nervous system) was diagnosed in the first 
postservice year.  Accordingly, service connection for 
neuropathy on the basis that it was manifested in service, 
and persisted, or on a presumptive basis (as a chronic 
disease of the nervous system under 38 U.S.C.A. § 1112) is 
not warranted.

2001 to 2005 VA treatment records indicate that, in December 
2004, the veteran had a sudden onset of numbness and tingling 
in both shoulders and arms, lower back, and both legs.  In 
March and April 2005, he complained of generalized muscle 
weakness in both shoulders, arms, and legs.  Examination 
revealed weakness in the upper extremities and the assessment 
was neuropathy, arthralgias, and myalgias.  A June 2005 
record notes similar complaints; the assessment included 
right shoulder impingement syndrome, cervical radiculopathy, 
and chronic low back pain with bilateral lumbar 
radiculopathy.  There is no competent evidence of record that 
suggests the veteran's neuropathy may be related to service.

Acute and subacute peripheral neuropathy are among the 
disabilities which may be presumptively service connected 
based on herbicide exposure in Vietnam.  38 U.S.C.A. 
§ (a)(1)(b); 38 C.F.R. § 3.309(e).  Note 2 following § 
3.309(e)(which enumerates disabilities considered related to 
Agent Orange exposure) defines acute and subacute peripheral 
neuropathy as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset. As the 
veteran's symptoms did not appear within weeks or months of 
herbicide exposure (and have not resolved) they do not meet 
the legal definition of acute and subacute peripheral 
neuropathy, and may not be afforded the 38 C.F.R. § 3.309 
presumptions.  Furthermore, there is no competent (medical) 
evidence that suggests the veteran's neuropathy may in any 
way be related to his exposure to Agent Orange.  Thus, 
primary service connection for neuropathy (i.e, on the basis 
that it was incurred or aggravated in service, including as 
due to Agent Orange exposure) is also not warranted.

In July 2007, the veteran's testimony indicated that he 
believed his neuropathy due to diabetes mellitus (raising a 
claim of secondary service connection).  Since diabetes has 
not been diagnosed, and is not service-connected, this is not 
a viable option for establishing secondary service connection 
under 38 C.F.R. § 3.310.  A threshold legal requirement for 
establishing secondary service connection is that the primary 
disability (here diabetes mellitus) that is alleged to have 
caused or aggravated the disability for which secondary 
service connection is sought (here neuropathy) must be 
service-connected.  Accordingly, the claim of secondary 
service connection for neuropathy lacks legal merit, and must 
also be denied.  See Sabonis, supra.

As a preponderance of the evidence is against this claim; 
accordingly, it must be denied.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for neuropathy is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


